Case 1:21-cv-00706-JPH-DLP Document 1 Filed 03/23/21 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

TIARA ALEXANDER,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CAUSE NO:
                                             )
INDIANA UNIVERSITY HEALTH                    )
WEST HOSPITAL, INC.                          )
                                             )
       Defendant.                            )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.      Plaintiff, Tiara Alexander (“Alexander” or “Plaintiff”), by counsel, brings this

action against Defendant, Indiana University Health West Hospital, Inc. (“Defendant” or “IU

Health West Hospital”), alleging violations of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §2000e, et. seq.

                                          II. PARTIES

       2.      Alexander is a resident of Marion County in the State of Indiana, who at all times

relevant to this litigation resided within the geographical boundaries of the Southern District of

Indiana.

       3.      Defendant is a domestic corporation that maintains offices and conducts business

in the Southern District of Indiana.




                                                 1
Case 1:21-cv-00706-JPH-DLP Document 1 Filed 03/23/21 Page 2 of 5 PageID #: 2




                              III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. § 2000e-5(f)(3).

       5.      Defendant is an “employer” as that term is defined by 42 U.S.C. § 2000e(b).

       6.      At all times relevant to this action, Alexander was an “employee” as that term is

defined by 42 U.S.C. § 2000e(f)

       7.      Alexander exhausted her administrative remedies by timely filing a Charge of

Discrimination against Defendant with the Equal Employment Opportunity Commission alleging

discrimination based on her race. Alexander files this complaint within ninety (90) days of

receipt of her Notice of Right to Sue.

       8.      A substantial part of the events, transactions, and occurrences concerning this

lawsuit arose in the geographical environs of the Southern District of Indiana; therefore, venue is

proper in this Court.

                               IV. FACTUAL ALLEGATIONS

       9.      Alexander was hired by Defendant on or about January 7, 2021 as a Team Lead in

Environmental Services. She began orientation and training on January 25, 2021.

       10.     At all relevant times, Alexander met or exceeded Defendant’s legitimate

performance expectations.

       11.     Alexander is a tall African American woman. During orientation and training, she

was told that she intimidated others due to her race and size. Alexander was the only African

American Team Lead in Environmental Services.




                                                 2
Case 1:21-cv-00706-JPH-DLP Document 1 Filed 03/23/21 Page 3 of 5 PageID #: 3




       12.       On January 29, 2021, Defendant had Alexander escorted out by police because

she was intimidating.

       13.       Alexander was informed that Human Resources would follow up with her the

next day; however, no one from IU Health West Hospital has followed up with her to date.

Consequently, Alexander has been terminated from employment.

           14.   Similarly situated Team Leads have been treated more favorably than Alexander.

                                    V. CAUSES OF ACTION

       15.       Alexander hereby incorporates by reference paragraphs one (1) through fourteen

(14) of her complaint.

       16.       Defendant discriminated against Alexander based on her race.

       17. Defendant's actions were intentional, willful and in reckless disregard of Alexander’s

rights as protected by Title VII of the Civil Rights Act of 1964.

       18.       Alexander has suffered and continues to suffer damages as a result of Defendant’s

unlawful actions.

                                   VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Tiara Alexander, by counsel, respectfully requests that this

Court enter judgment in her favor and award her the following relief:

       1.        Reinstate Alexander’s employment to the position and salary she would have

enjoyed but for Defendant’s unlawful actions; and/or payment to Alexander of front pay in lieu

thereof;

       2.        Permanently enjoin Defendant from engaging in any employment policy or

practice that discriminates against any employee on the basis of his/her race;



                                                 3
Case 1:21-cv-00706-JPH-DLP Document 1 Filed 03/23/21 Page 4 of 5 PageID #: 4




        3.       Order that the Plaintiff be awarded any back pay she would have earned,

including fringe benefits, with related monetary benefits and interest thereon, absent Defendant’s

unlawful acts;

        4.       Award the Plaintiff compensatory and consequential damages in an amount

sufficient to compensate Plaintiff for the damages caused by the Defendant’s unlawful actions;

        5.       Award the Plaintiff punitive damages for Defendant’s violation of Title VII of the

Civil Rights Act of 1964;

        6.       Award the Plaintiff her costs and attorney’s fees incurred as a result of bringing

this action;

        7.       Award the Plaintiff pre- and post-judgement interest on all sums recoverable; and

        8.       Grant all other legal and/or equitable relief as may be just and proper.



                                        Respectfully submitted,

                                        /s Andrew Dutkanych_______________________
                                        Andrew Dutkanych, Attorney No. 23551-49
                                        BIESECKER DUTKANYCH & MACER, LLC
                                        144 North Delaware Street
                                        Indianapolis, Indiana 46204
                                        Telephone:     (317) 991-4765
                                        Facsimile:     (812) 424-1005
                                        Email: ad@bdlegal.com

                                        Attorneys for Plaintiff, Tiara Alexander




                                                   4
Case 1:21-cv-00706-JPH-DLP Document 1 Filed 03/23/21 Page 5 of 5 PageID #: 5




                                 DEMAND FOR JURY TRIAL

       The Plaintiff, Tiara Alexander, by counsel, respectfully requests a jury trial as to all

issues deemed so triable.



                                      Respectfully submitted,

                                      /s Andrew Dutkanych_______________________
                                      Andrew Dutkanych, Attorney No. 23551-49
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      144 North Delaware Street
                                      Indianapolis, Indiana 46204
                                      Telephone:     (317) 991-4765
                                      Facsimile:     (812) 424-1005
                                      Email: ad@bdlegal.com

                                      Attorneys for Plaintiff, Tiara Alexander




                                                 5
